DETAILED ACTION
This office action is in response to applicant’s filing dated May 26, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.
 
Status of Claims
Claim(s) 1-6 and 11-16 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 26, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 5, and 6; cancelation of claim(s) 7-10; and addition of new claim(s) 13-16. 
Applicants elected with traverse Group I, drawn to a method for improving joint function, comprising administering an effective amount of at least four kinds of amino acids selected from the group consisting of serine, aspartic acid, glutamic acid, glycine, alanine and 
New claims 13-16 are directed to the elected species and thus are presently under examination.
Claims 1-6 and 11-16 are presently under examination as they relate to the elected species: tendonitis and a formulation with no additional components required

Priority
The present application claims benefit of foreign priority to JP2018-139806 filed on July 25, 2018.  The effective filing date of the instant application is July 25, 2018. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovler (US 2004/0254142 A1) in view of Lee et al (US 2012/0088820 A1).
The Examiner notes that with regard to the transitional phrase "consisting essentially of" of instant claims 15 and 16, the phrase "consisting essentially of" has been construed as equivalent to "comprising".  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.  

Regarding claims 1, 2, 5, 11, 12, 15, and 16, Kovler teaches a therapeutic composition for the treatment of joint conditions (claim 1) further comprising one or more amino acids (claim 20) wherein said amino acids are selected from the group consisting of Taurine, Alanine, Arginine, Aspartic, Cysteine, Glutamic Acid, Glycine, Histidine, Leucine, Proline, Serine and Tyrosine (claim 21) (emphasis added).  One of ordinary skill in the art before the effective filing date of the invention could readily a combination comprising alanine, aspartic acid, glutamic acid, glycine, proline and serine and no other amino acids as the one or more amino acids in the disclosed compositions since alanine, aspartic acid, glutamic acid, glycine, proline and serine are clearly enumerated from a list of 12 amino acids.  Thus, Kovler teaches a composition comprising alanine, aspartic acid, glutamic acid, glycine, proline and serine for treating joint conditions.  
Kovler does not explicitly teach the composition comprises alanine, aspartic acid, glutamic acid, glycine, proline and serine in the amounts claimed based on the total amount of alanine, aspartic acid, glutamic acid, glycine, proline and serine as claimed in instant claims 1, 5, 15, and 16.
amino acid, ornithine, nucleic acid and vitamin C (claim 1); wherein the amino acid comprises one or more selected from the group consisting of proline, glycine, glutamine, alanine, aspartic acid, serine, glutamic acid, methionine, lysine, cysteine, hydroxyproline and arginine, a concentration of the amino acid in the composition is 2.5-50%, and the amino acid is contained in an amount of 10-90 parts by weight based on 100 parts by weight of the pharmaceutical composition (claim 3); wherein the amino acid comprises, based on a total weight of the amino acid, 5-95 parts by weight of proline, 5-95 parts by weight of hydroxyproline, 5-95 parts by weight of glycine, 1-50 parts by weight of glutamine, 1-30 parts by weight of alanine, 1-30 parts by weight of aspartic acid, 1-30 parts by weight of serine, 5-95 parts by weight of arginine, 1-50 parts by weight of methionine, 1-30 parts by weight of cysteine, 1-30 parts by weight of lysine, and 1-30 parts by weight of glutamic acid (claim 4) (emphasis added).  The amounts taught by Lee overlap the instantly claimed amounts.
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of alanine, aspartic acid, glutamic acid, glycine, proline and serine taught by Lee as a starting point for optimizing the amounts of alanine, aspartic acid, glutamic acid, glycine, proline and serine to treat joint disorders since Kovler and Lee teach alanine, aspartic acid, glutamic acid, glycine, proline and serine are amino acids useful in a method of treating joint disorders and because dosage is result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 3, 13 and 14, Lee teaches a method of for preventing and treating joint-related diseases and connective tissue-related diseases comprising at least five kinds of amino acids comprising serine, aspartic acid, glutamic acid, glycine, alanine, and proline in amounts that render the instantly claimed amounts obvious.  By administering the disclosed composition, one would also prevent tendonitis and loss of muscle strength caused by tendonitis in that subject.  

Regarding claim 4, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a 
 Taken together, all this would result in the practice of the method of claims 1-5 and 11-16 with a reasonable expectation of success.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovler (US 2004/0254142 A1) in view of Lee et al (US 2012/0088820 A1) as applied to claims 1-5 and 9-16 above, and further in view of All Star HealthSM (https://www.allstarhealth.com/de_p_ref/12161/pla12161/Now_Amino_Complete.htm? utm_source=google&utm_medium=GPS&utm_campaign=12161&gclid=CjwKCAjw9MuCBhBUEiwAbDZ-7hLMGDRRQA9sjCq9SptFMqQeNlrBA4KZLM5RwpWD8ir31WoVFSgoshoCbGUQAvD_BwE, obtained from the internet March 18, 2021, with an available for sale date August 23, 2014).
Lee teaches all the limitations of claim 6, except wherein the amino acids are in a unit package form per serving for a human adult comprising 10 mg to 50 g in total of said amino acids as active ingredients for single ingestion.
However, Lee does teach a rabbit model having a structure similar to the human knee joint was used; specifically, New Zealand white rabbit (average weight: 3.0±0.01 kg (2.8-2.9 kg), 8-month old) were used; the reason why the mature rabbits were used is that osteoarthritis in the rabbits is induced in conditions similar to those for humans and that the ability to regenerate cartilage is inferior to that of immature rabbits [0100].  Thus, Lee contemplates the SM teaches Now Amino Complete is a blend of free form amino acids comprising L-Alanine, L-Aspartic Acid, L-Glutamic Acid, L-Glycine, L-Proline, and L-Serine, wherein the total amount of blend of amino acids is 3.0 g.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of total amino acid blend taught by All Star HealthSM and the concentration of amino acids taught by Lee as a starting point to optimize the amounts of amino acids formulated capsule for administration to an adult with a reasonable expectation of success, since Lee teaches these amounts as useful for preventing and treating joint-related diseases and connective tissue-related diseases and All Star HealthSM establishes that total blends of amino acids of 3.0 g is safe and suitable for administration to a human subject.
Taken together, all this would result in the practice of the method of claim 6 with a reasonable expectation of success.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2012/0088820 A1).
The Examiner notes that with regard to the transitional phrase "consisting essentially of" of instant claims 15 and 16, the phrase "consisting essentially of" has been construed as equivalent to "comprising".  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.  
In the instant case, Applicant has not demonstrated that the addition of other components such as additional amino acids (e.g. ornithine) would materially change the characteristics of the instant invention. The specification of the instant specification teaches the composition of the present invention can contain, besides the amino acids in the present invention, other nutrition components such as carbohydrates, lipids, proteins, amino acids other than the amino acids of the above-mentioned (1) to (6), vitamins, minerals and the like (page 15, lines 24-28). 
Lee teaches a pharmaceutical composition for preventing and treating joint-related diseases and connective tissue-related diseases, the composition comprising two or more selected from the group consisting of polyol, amino acid, ornithine, nucleic acid and vitamin C (claim 1); wherein the amino acid comprises one or more selected from the group consisting of proline, glycine, glutamine, alanine, aspartic acid, serine, glutamic acid, methionine, lysine, cysteine, hydroxyproline and arginine, a concentration of the amino acid in the composition is 2.5-50%, and the amino acid is contained in an amount of 10-90 parts by weight based on 100 parts by weight of the pharmaceutical composition (claim 3); wherein the amino acid comprises, based on a total weight of the amino acid, 5-95 parts by weight of proline, 5-95 parts by weight of hydroxyproline, 5-95 parts by weight of glycine, 1-50 parts by weight of glutamine, 1-30 parts by weight of alanine, 1-30 parts by weight of aspartic acid, 1-30 parts by weight of serine, 5-95 parts by weight of arginine, 1-50 parts by weight of methionine, 1-30 glutamic acid (claim 4) (emphasis added).  The amounts taught by Lee overlap the instantly claimed amounts.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 1-6 and 9-16 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628